Ector, P. J.
The indictment in this case charges the defendant with the crime of burglary. The offense is alleged to have been committed June 10, 1875, and the property stolen of the value of $6.80. The indictment was drawn under Article 724 of the Criminal Code.
The motions of the defendant to transfer the case to the county court, and to quash the indictment, were properly overruled.
We think the verdict of the jury is defective, and not sufficient to sustain the judgment. The verdict is as follows : “We the jury find the defendant, Johnson Haney, guilty of Burgerally & Theft as charged in the indictment, •and assess his punishment at (4) four years’ confinement in the penitentiary. J. S. Alexander, foreman.” On the .return of the verdict a judgment was entered by the court ordering and adjudging that the defendant be confined in the state penitentiary for four years.
There is no such offense as “ burgerally” in this state. The verdict is unintelligible. There is no such word in the English language as “burgerally.” This word is so distinctly written in the record that there can be no mistake about it. It is not a mistake committed by the clerk in making up the transcript. The counsel for the defendant raises the question on his motion in arrest of judgment. Bad spelling -will not vitiate a verdict when it has the *506requisites of being certain and intelligible. “Burglary” and burgerally are not idem sonans.
For this error in the verdict the judgment must be reversed and the cause remanded.

Reversed and remanded.